*405Mr. N. I. Card, from the State of Ohio, applied to the Judges to be
admitted a Counsellor and Attorney of the Supreme Court of this Territory. The Judges met at the Inn of Col. R. Smyth, and all of the members of the bar attended, except Mr. Sibley. Their opinion being requested by the Court, they were unanimously of opinion, that the applicant was not actually a resident in the Territory, within the meaning of the “act to regulate the admission and practice of Attornies,” Rev. L. 286, he having been here but a few days; but they differed as to the length of time it requires to gain a residence. It was decided by the Judges (Woodward dissenting) That a residence could not be gained under one year, during which time the person must actually be domicilliated in the country; and that they would hereafter require of every applicant an actual residence in the Territory of one year previous to their admission.
This application was therefore refused.